Citation Nr: 0714154	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-28 974	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
placental abruption with spontaneous abortion and 
intrauterine fetal demise (IUFD).

2.  Entitlement to service connection for pelvic inflammatory 
disease (PID).

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include a chronic disability manifested by 
fatigue, claimed as due to undiagnosed illness or other 
qualifying disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a dysthymic 
disorder.

5.  Entitlement to an effective date prior to 9 May 2005 for 
the grant of service connection for lumbosacral radiculopathy 
and bilateral facet arthritis.

6.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral radiculopathy and bilateral facet arthritis.

7.  Entitlement to an initial rating in excess of 10 percent 
for bowel adhesions.  

8.  Entitlement to an initial rating in excess of 10 percent 
for residual abdominal scars from a cesarean section.

9.  Entitlement to an initial compensable rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from March 
to July 1986, and active service from March 1987 to April 
1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2002 rating action that denied service connection 
for residuals of placental abruption with spontaneous 
abortion and IUFD; PID; CFS, to include a chronic disability 
manifested by fatigue, claimed as due to undiagnosed illness 
or other qualifying disability pursuant to 38 U.S.C.A. 
§ 1117; a dysthymic disorder; and bowel adhesions.  This 
appeal also arose from the same rating action that granted 
service connection for residual abdominal scars from a 
cesarean section, and for tinea pedis, assigned initial 10 
percent and noncompensable ratings, respectively.  Because 
the appeal involves requests for higher ratings assigned 
following the initial grants of service connection, the Board 
has characterized them in light of the distinction noted by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

By rating action of February 2006, the RO granted service 
connection for bowel adhesions; this constitutes a full grant 
of the benefit sought on appeal with respect to that issue.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The Board's decision on the issues of service connection for 
residuals of placental abruption with spontaneous abortion 
and IUFD; PID; CFS, to include a chronic disability 
manifested by fatigue, claimed as due to undiagnosed illness 
or other qualifying disability pursuant to 38 U.S.C.A. 
§ 1117; and a dysthymic disorder, as well as an initial 
rating in excess of 10 percent for residual abdominal scars 
from a cesarean section and an initial compensable rating for 
tinea pedis is set forth below.  

The issues of an effective date prior to 9 May 2005 for the 
grant of service connection for lumbosacral radiculopathy and 
bilateral facet arthritis, and initial ratings in excess of 
20 percent for lumbosacral radiculopathy and bilateral facet 
arthritis, and 10 percent for bowel adhesions are addressed 
in the REMAND section of this decision following the ORDER, 
and are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent, probative medical evidence fails to reveal 
current additional residual disability as a result of 
placental abruption with spontaneous abortion and IUFD.

3.  Competent, probative medical evidence fails to reveal a 
current diagnosis of PID.

4.  Competent, probative medical evidence fails to reveal a 
current diagnosis of CFS.

5.  Competent, probative medical evidence fails to reveal a 
current chronic disability manifested by fatigue. 

6.  Competent, probative medical evidence fails to reveal 
that a dysthymic disorder was shown present in service, and 
the weight of that evidence does not it link the dysthymic 
disorder first manifested many years post service to service 
or any incident thereof.

7.  The veteran's residual abdominal scars are manifested by 
a 22 cm. scar from the umbilicus to the pubic symphysis that 
was well-healed, non-tender, slightly lighter than the 
surrounding skin, and not fixed on recent examination, with 
pain, itching, and tenderness over the cesarean section scar 
and numbness around the laparotomy scar.

8.  The veteran's tinea pedis is manifested by periodic 
flare-ups, with no more than slight exfoliation, exudation, 
or itching on a nonexposed surface or area, and affects less 
than 5 percent of her entire body or exposed areas; has 
required no more than topical therapy; does not limit the 
function of her feet; and was without active manifestations 
on recent VA examination.




CONCLUSIONS OF LAW

1.  Residuals of placental abruption with spontaneous 
abortion and IUFD were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  PID was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  CFS was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for a chronic 
disability manifested by fatigue, claimed as due to 
undiagnosed illness or other qualifying disability pursuant 
to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

5.  A dysthymic disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  The criteria for an initial rating in excess of 10 
percent for residual abdominal scars are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2002 and 2006).

7.  The criteria for an initial compensable rating for tinea 
pedis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805, 7806 (2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

August 2001 pre-rating and March and September 2005 post-
rating RO letters cumulatively informed the veteran of the 
VA's responsibilities to notify and assist her in her claims, 
and what was needed to establish entitlement to service 
connection (evidence showing a disease that began in or was 
made worse by her military service) and a higher rating 
(evidence showing that a service-connected disability had 
gotten worse).  Thereafter, she was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims, and been provided ample opportunity to 
submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claims, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them, and the 2005 letters specified what records the VA had 
received, and what records it was responsible for obtaining, 
to include Federal records.  The 2005 letters also requested 
the veteran to furnish any evidence that she had in her 
possession that pertained to her claims.  The Board thus 
finds that that the 2001 and 2005 RO letters cumulatively 
satisfy the statutory and regulatory requirement that the VA 
notify the claimant what evidence, if any, will be obtained 
by her and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the June 2002 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that her claims were fully 
developed and readjudicated after notice was provided.  As 
indicated above, the veteran has been notified of what was 
needed to substantiate her claims, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 RO 
notice letters, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the 
claims before it readjudicated them on the basis of all the 
evidence of record in July 2005 and February 2006 (as 
reflected in the Supplemental Statements of the Case) 
(SSOCs).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that a claimant 
must be informed of the rating formula for all possible 
schedular ratings for an applicable rating code.  In this 
case, the Board finds that the appellant was notified of all 
pertinent rating formulas in the June 2003 Statement of the 
Case (SOC) and the July 2005 and February 2006 SSOCs, and of 
the degree of disability and the effective date information 
in a March 2006 RO letter, and that these suffice for 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claims, 
to include obtaining all available service and extensive 
post-service VA and private medical records up to 2005.  The 
veteran was afforded comprehensive VA examinations in April 
2002 and May 2005.  A transcript of her September 2006 Board 
hearing testimony has been associated with the claims folder.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a qualifying chronic disability 
resulting from an illness or combination of illnesses 
manifested by signs or symptoms, to include, but not limited 
to, fatigue; signs or symptoms involving the skin; headache; 
muscle or joint pain; neurologic signs and symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system; sleep disturbances; 
gastrointestinal or cardiovascular signs or symptoms; 
abnormal weight loss; and menstrual symptoms.  The chronic 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than 31 December 2011, and 
cannot be attributed to any known clinical diagnosis by 
history, physical examination, and laboratory tests.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Effective 1 March 2002, the U.S. Congress revised the 
undiagnosed illness statute (See 38 U.S.C.A. § 1117(a)(2)(B) 
(West 2002)) and expanded the definition of "qualifying 
chronic disability" to include (a) undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or (c) any diagnosed illness that the VA Secretary 
determines, in regulations, warrants a presumption of service 
connection.  Effective 10 June 2003, the VA promulgated 
revised regulations to, in part, implement these statutory 
changes.  See 38 C.F.R. § 3.317.

A Persian Gulf veteran is one who served on active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

The veteran in the instant case did serve in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
Hence, for purposes of the pertinent statute and regulation, 
she is a Persian Gulf veteran.  That notwithstanding, the 
Board finds that the record does not present a basis for the 
grant of service connection for residuals of placental 
abruption with spontaneous abortion and IUFD; PID; CFS, to 
include a chronic disability manifested by fatigue, claimed 
as due to undiagnosed illness or other qualifying disability 
pursuant to 38 U.S.C.A. § 1117, associated with the veteran's 
Persian Gulf War service; or a dysthymic disorder.  

Although the service medical records show that the veteran 
was hospitalized in September 1993 for a placental abruption 
with a spontaneous abortion and IUFD at 18 weeks, those 
records are completely negative for findings or diagnoses of 
any chronic residuals thereof in addition to the specific 
residual gynecological and digestive disabilities for which 
she is already service connected, namely, status 
postoperative lysis for abdominal adhesions with bilateral 
tubal occlusion, and associated bowel adhesions.   

The post-service VA and private medical records from 1996 to 
2005 are similarly negative for current findings or diagnoses 
of any additional chronic residuals of placental abruption 
with spontaneous abortion and IUFD.  These include September 
1996 John Randolph Hospital records showing the veteran's 
surgery for abdominal and pelvic adhesions and bilateral 
tubal obstruction; 1997 and 1998 Fertility Institute medical 
records; October 1998 Henrico Doctors Hospital records 
showing the veteran's surgery for bowel and pelvic adhesions; 
Swift Creek Family Practice records of regular medical 
treatment and evaluation of the veteran from 1997 to 2004; a 
January 2002 examination report by S. O., M.D.; April 2002 VA 
examination reports; August 2002 John Randolph Medical Center 
records; Dr.       S. O.'s June 2005 medical statement; and 
VA outpatient records of regular medical treatment and 
evaluation of the veteran from 2001 to November 2005, 
including August 2002 unremarkable abdominal X-rays and an 
assessment of bacterial vaginosis; normal December 2002, June 
2004, and May 2005 VA gynecological examinations; and a July 
2005 endocrine consultation report showing a diagnosis of 
polycystic ovary syndrome.  On the latter May 2005 
examination, the veteran's pelvic pain was assessed to be due 
to her service-connected pelvic adhesions.      

The post-service VA and private medical records from 1996 to 
2005 are also completely negative for current findings or 
diagnoses of any PID.  These include September 1996 John 
Randolph Hospital records showing the veteran's surgery for 
abdominal and pelvic adhesions and bilateral tubal 
obstruction; 1997 and 1998 Fertility Institute medical 
records; October 1998 Henrico Doctors Hospital records 
showing the veteran's surgery for bowel and pelvic adhesions; 
Swift Creek Family Practice records of regular medical 
treatment and evaluation of the veteran from 1997 to 2004; 
August 2002 John Randolph Medical Center records; and VA 
outpatient records of regular medical treatment and 
evaluation of the veteran from 2001 to November 2005. 

Although on January 2002 examination Dr. S. O. noted that the 
veteran had had an episode of PID in 1995, there was no 
evidence of such disease on current examination.  After April 
2002 VA examination, the impressions were PID, treated and 
without recurrence.  August 2002 VA abdominal X-rays were 
unremarkable, and the assessment was bacterial vaginosis.  
December 2002, June 2004, and May 2005 VA gynecological 
examinations were normal, and the veteran's pelvic pain was 
assessed to be due to her service-connected pelvic adhesions 
on the latter examination.  In a June 2005 medical statement, 
Dr. S. O. noted PID by history only.  A July 2005 VA 
endocrine consultation report showed only a diagnosis of 
polycystic ovary syndrome.  

The service medical records and the abovementioned post-
service VA and private medical records from 1996 to 2005 are 
also completely negative for findings or diagnoses of any CFS 
or other chronic disability manifested by fatigue.  Although 
in September 1998 the veteran was seen on one occasion at the 
Swift Creek Family Practice for complaints of morning 
fatigue, this was not indicative of any chronic disability.  
In this regard, the Board notes that the fatigue usually 
resolved by mid-morning or early afternoon, and the veteran 
arose very early in the morning for work and almost never ate 
any breakfast.  She was advised to change her daily habits to 
include a morning meal with some protein content, and the 
subsequent Swift Creek medical records developed through 2004 
show no subsequent findings of any chronic disability 
manifested by fatigue.  

Although on April 2002 VA psychiatric examination the 
veteran's complaints included decreased energy and fatigue, 
and the examiner noted that the veteran reportedly carried a 
diagnosis of CFS, the doctor stated that this was a diagnosis 
that was not uncommonly used by non-psychiatrists and that 
could best be categorized as a dysthymic disorder (a mild 
form of depression), or a somatization disorder.  After 
examination, the diagnoses included bereavement reaction, 
prolonged grief reaction, and depression, and there was no 
diagnosis of CFS.  After May 2005 VA psychiatric examination, 
a dysthymic disorder was definitively diagnosed.  Following a 
separate VA examination to determine the presence of CFS, the 
examiner noted that the veteran had no neuropsychiatric 
symptoms that fit the criteria for CFS, e.g. significant 
sleep disturbance, debilitating fatigue, generalized muscular 
aches or weakness, or migratory joint pain, and she concluded 
that there was no pathology or evidence to make a diagnosis 
of CFS. 

On that record, the Board finds that service connection for 
fatigue under the provisions of 38 U.S.C. § 1117 is 
precluded, and there simply is no basis for a grant of 
service connection for such complaints under that or any 
other legal authority.  The competent evidence simply does 
not support the claim for service connection, and neither the 
veteran nor her representative has presented or alluded to 
the existence of any evidence that would, in fact, support 
it.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence does not provide any indicia of the disability for 
which service connection is sought (and hence, no evidence of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the record is devoid of competent 
evidence showing the current existence of additional chronic 
residuals of placental abruption with spontaneous abortion 
and IUFD; PID; CFS; or other chronic disability manifested by 
fatigue at any time post service, service connection for 
those claimed disabilities is not warranted. 

The service medical records are completely negative for 
findings or diagnoses of any dysthymic disorder.  The first 
evidence of any psychiatric symptoms was the anxiety assessed 
in Swift Creek Family Practice records of July 1999, over 3 
years post service, at which time the veteran was seen with a 
2 or 3 month history of job and family-related stress, and 
the anxiety was assessed to be probably secondary to an 
adjustment disorder.  The Board notes that there was no 
history or findings relating the anxiety to military service 
or any incident thereof.  

The diagnoses following April 2002 VA psychiatric examination 
included bereavement reaction, prolonged grief reaction, and 
depression; the examiner noted the veteran's history of the 
onset of symptoms after the tragic loss of a fetus due to 
placental abruption in 1993, with most of her somatic 
distress over the years being related to that loss and 
inability to conceive another child, together with grieving 
the recent death of her father.  June 2002 VA psychiatric 
outpatient records noted that the veteran had been feeling 
overwhelmed since the death of her father, with probate 
problems, lack of marital support, and work-related stress, 
and the impression was depressive disorder; there was no 
history or findings relating this disorder to military 
service or any incident thereof.  When subsequently seen at 
Swift Creek, she complained of depression and anxiety in 
August 2002, increased anxiety at work in November 2003, and 
anxiety in March 2004; there was no history or findings 
relating the depression or anxiety to military service or any 
incident thereof.

Following VA psychiatric examination in May 2005 that 
resulted in a diagnosis of a dysthymic disorder, the examiner 
considered the veteran's contentions that her depression was 
due to miscarriage and inability to conceive due to ovarian 
disease during military service.  However, after examination 
and a review of the entire record, the doctor opined that the 
veteran's depression was maintained largely by her lifestyle, 
which almost completely lacked enjoyable activities, and was 
characterized by social isolation, physical inactivity, and 
marital problems.

The Board notes that the May 2005 VA psychiatric examiner 
reviewed all of the records in the veteran's claims folder 
and considered them in reaching his diagnosis and medical 
opinion.  The Board thus accords great probative value to 
that opinion ruling out a nexus to military service of the 
veteran's dysthymic disorder, as it was first manifested 
years after her separation from service.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  Thus, the Board finds that the weight of the 
competent and persuasive evidence is clearly against a 
conclusion that a dysthymic disorder had its onset in 
service, and the claim for service connection must be denied.

The Board has considered the veteran's assertions and 
September 2006 Board hearing testimony that she has chronic 
residuals of placental abruption with spontaneous abortion 
and IUFD; PID; CFS, to include a chronic disability 
manifested by fatigue; and a dysthymic disorder that are 
related to her military service.  While she is certainly 
competent to testify as to her abdominal, fatigue, and 
psychiatric symptoms (See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)), her assertions are not supported by any competent 
evidence showing the current existence of additional chronic 
residuals of placental abruption with spontaneous abortion 
and IUFD; PID; or CFS or other chronic disability manifested 
by fatigue, and, as noted above, the weight of the competent 
and persuasive evidence is against a nexus between her 
current dysthymic disorder and military service.  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See,  e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  As a layman, the veteran does not have 
the appropriate medical training and expertise to provide 
persuasive evidence on medical matters, to include rendering 
medical diagnoses or opinions as to causation and etiology.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

As the weight of the evidence is against the veteran's claims 
for service connection for additional residuals of placental 
abruption with spontaneous abortion and IUFD; PID; CFS, to 
include a chronic disability manifested by fatigue, claimed 
as due to undiagnosed illness or other qualifying disability 
pursuant to 38 U.S.C.A. § 1117; and a dysthymic disorder, the 
appeals must be denied.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


B.  Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  A veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

By regulatory amendment effective 30 August 2002, substantive 
changes were made to the schedular criteria for rating skin 
diseases, to include scars, as set forth in 38 C.F.R. 
§ 4.118, DCs 7800-7833.  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate claims only under the former 
criteria for any period prior to the effective date of the 
new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

In this case, the RO has considered the claims under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claims in light of the former and revised 
applicable rating criteria.   

Under the criteria of former DC 7803 (as in effect prior to 
30 August 2002), superficial scars which are poorly 
nourished, with repeated ulceration, warrant a 10 percent 
rating.  10 percent is the maximum rating assignable under 
former DC 7803.  

Under the criteria of former DC 7804 (as in effect prior to 
30 August 2002), superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  10 percent is the maximum rating assignable under 
former DC 7804.

Under the criteria of former DC 7805 (as in effect prior to 
30 August 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Under the criteria of former DC 7806 (as in effect prior to 
30 August 2002), eczema with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or area, 
warrants a 0 percent rating.  A 10 percent rating requires 
exfoliation, exudation, or itching that involves an exposed 
surface or extensive area.  A 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Under the criteria of revised DC 7801 (as in effect since 30 
August 2002), scars that involve an area other than the head, 
face, or neck that are deep or that cause limited motion, 
with an area or areas exceeding 6 square inches (39 sq. cm.), 
warrant a 10 percent rating.  A 20 percent rating requires an 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.).  A 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).  A deep 
scar is one associated with underlying soft tissue damage.

Under the criteria of revised DC 7802 (as in effect since 30 
August 2002), scars that involve an area other than the head, 
face, or neck that are superficial and that do not cause 
limited motion, but involve an area of 144 square inches (929 
sq. cm. or greater, warrant a 10 percent rating.  10 percent 
is the only rating assignable under revised      DC 7802.  
Scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 (2005).  A superficial scar is one not 
associated with underlying soft tissue damage.

Under the criteria of revised DC 7803 (as in effect since 30 
August 2002), superficial scars that are unstable warrant a 
10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  10 percent is the only rating 
assignable under revised DC 7803.

Under the criteria of revised DC 7804 (as in effect since 30 
August 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  10 
percent is the only rating assignable under revised DC 7804.

Under the criteria of revised DC 7805 (effective since 30 
August 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Under the criteria of revised DC 7806 (effective since 30 
August 2002), dermatitis or eczema that affects less than 5 
percent of the entire body or exposed areas, and has required 
no more than topical therapy during the past 12-month period 
warrants a 0 percent rating.  A 10 percent rating requires 
that at least 5 percent, but less than 20 percent, of the 
entire body or exposed areas be affected, or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than    6 weeks during the past 12-month period.  A 30 
percent rating requires that 20 percent to 40 percent of the 
entire body or exposed areas be affected, or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during the past 12-month period.  
A 60 percent rating requires that more than 40 percent of the 
entire body or exposed areas be affected, or requires 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.

Under the criteria of revised DC 7813 (effective since 30 
August 2002), tinea pedis is rated as scars under DCs 7801, 
7802, 7803, 7804, or 7805) or dermatitis (DC 7806), depending 
upon the predominant disability.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.


1.  An Initial Rating in Excess of 10 percent for Residual 
Abdominal Scars

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10 
percent for residual abdominal scars is not warranted under 
any applicable rating criteria since the grant of service 
connection therefor effective February 2001.

April 2002 VA examination showed a linear .5 cm. by 1 cm. 
hyperpigmented, healed abdominal scar transverse to the 
unbilicus.  Below the umbilicus midline was a 13 cm. by 1 cm. 
hyperpigmented healed scar.  The area was tender to touch.  
The impression was healed abdominal scars.

On May 2005 VA dermatologic examination, the veteran 
complained of chronic pain and itching in the area where her 
vertical abdominal laparotomy scars intersected with her 
cesarean scars, as well as sensory deprivation within 2 cm. 
on either side of the scars.  Current examination showed a 22 
cm. scar from the umbilicus to the pubic symphysis that was 
well-healed, non-tender, slightly lighter than the 
surrounding skin, and not fixed.  The diagnosis was residuals 
of pain, itching, and tenderness over the cesarean section 
scar and numbness around the laparotomy scar.  

On that record, the Board finds that there is no basis for 
further consideration of the former or revised criteria for 
rating scars under DCs 7802, 7803, 7804, or 7805, inasmuch as 
10 percent is the maximum rating available under DCs 7802, 
7803, and 7804.  Although the veteran testified at the 
September 2006 Board hearing that her movement was restricted 
by her abdominal scars, there is no objective evidence of 
limitation of function of any pertinent body part as a result 
of those scars.

The Board also finds that an initial rating in excess of 10 
percent is not warranted under the criteria of revised DC 
7801, inasmuch as the pertinent evidence since 30 August 2002 
- particularly the findings on the May 2005 VA examination - 
does not show abdominal scars exceeding 12 square inches (77 
sq. cm.) which would warrant the next higher 20 percent 
rating.

The Board also points out that the medical evidence does not 
establish any other findings associated with the residual 
abdominal scars to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
residual abdominal scars is not warranted under any pertinent 
provision of the rating schedule, and must thus be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


2.  An Initial Compensable Rating for Tinea Pedis

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a compensable rating for tinea 
pedis is not warranted under any applicable rating criteria 
since the grant of service connection therefor effective 
February 2001.

On July 2001 evaluation at the Swift Creek Family Practice, 
the veteran complained of a pruritic rash between the toes.  
Examination showed non-inflamed peeling of the epidermis 
between the toes.  There was some thickening of the skin but 
no notable maceration.  The assessment was tinea pedis.

April 2002 VA examination showed no blister formation and 
intact skin on the plantar aspect and web spaces of the feet.  
The impression was tinea pedis without blister formation or 
skin lesions.

2003 VA outpatient records show the veteran's complaints of a 
pruritic rash on the feet in April.  Examination showed 
peeling skin superficially, 2 pustules, and mild maceration 
in 1 web space.  Podiatric examination in June showed 
maceration with cracking and erythema in the right 4th 
interspace, with xerotic skin overall and flaky, mild 
erythema in a moccasin distribution.  Muscle strength was 5/5 
in all major pedal groups.  The assessment was tinea pedis 
and interdigital maceration with possible bacterial 
infection.  Podiatric examination in November showed no 
interdigital maceration or open lesions.  The skin was dry 
and scaly in a moccasin distribution.  Range of motion was 
within normal limits and without pain in all pedal and ankle 
joints, and muscle power was 5/5 in all groups.  The 
assessment was tinea pedis.   

May 2005 VA dermatologic examination showed thickened skin 
over the plantar aspect of the feet, without evidence of 
active tinea.  The skin, sensation, and motor function were 
all normal, and the diagnosis was tinea pedis without 
evidence on current examination.

On that record, the Board finds that the evidence prior to 30 
August 2002 does not warrant assignment of a 10 percent 
rating for tinea pedis under former DCs 7803, 7804, or 7805, 
as the objective findings do not show that it is manifested 
by any scars.  Neither is a rating appropriate under former 
DC 7805, as there is no objective evidence of limitation of 
function of the feet as a result of the tinea.  Lastly, a 10 
percent rating is not warranted under former DC 7806, as 
exfoliation, exudation, or itching that involved an exposed 
surface or extensive area was not objectively shown on the 
2001 or 2002 evaluations.

Neither does the evidence on and after 30 August 2002 warrant 
assignment of a 10 percent rating for tinea pedis under 
revised DCs 7801, 7802, 7803, 7804, or 7805, as the objective 
findings do not show that it is manifested by any scars.  
Neither is a rating appropriate under revised DC 7805, as 
there is no objective evidence of limitation of function of 
the feet as a result of the tinea.  In this regard, the Board 
notes that muscle strength was 5/5 in all major pedal groups 
on June 2003 VA examination, and podiatric examination in 
November showed range of motion to be within normal limits 
and without pain in all pedal and ankle joints; moreover, 
muscle power was 5/5 in all groups.  Sensation and motor 
function were all normal, and the diagnosis was tinea pedis 
without evidence on the most recent May 2005 VA examination.

Lastly, a 10 percent rating is not warranted under revised DC 
7806, as the evidence since 30 August 2002 shows only that 
the veteran's tinea pedis affects less than 5 percent of her 
entire body or exposed areas, and has required no more than 
topical therapy during the past 12-month period.  Although 
the findings on 2003 VA evaluations show that the veteran 
suffers from periodic flare-ups of tinea pedis, those and the 
2005 objective findings do not show the symptomatology 
required for a 10 percent rating, i.e., that at least 5 
percent, but less than 20 percent, of the veteran's entire 
body or exposed areas are affected by tinea pedis, or that 
the disability requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  The most recent May 2005 VA examination showed no 
evidence of active tinea, and the diagnosis was tinea pedis 
without evidence on current examination.  At the September 
2006 Board hearing, the veteran testified that she had flare-
ups of tinea pedis that required only the use of over-the-
counter cream medications.
  
The Board also points out that the medical evidence does not 
establish any other findings associated with the tinea pedis 
to warrant evaluation under any other provision of the rating 
schedule. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for tinea pedis 
is not warranted under any pertinent provision of the rating 
schedule, and must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of placental abruption with 
spontaneous abortion and IUFD is denied.  

Service connection for PID is denied.  

Service connection for CFS, to include a chronic disability 
manifested by fatigue, claimed as due to undiagnosed illness 
or other qualifying disability pursuant to 38 U.S.C.A. 
§ 1117, is denied.  

Service connection for a dysthymic disorder is denied.  

An initial rating in excess of 10 percent for residual 
abdominal scars from a cesarean section is denied.  

An initial compensable rating for tinea pedis is denied.


REMAND

With respect to the issues of entitlement to an effective 
date prior to 9 May 2005 for the grant of service connection 
for lumbosacral radiculopathy and bilateral facet arthritis, 
and initial ratings in excess of 20 percent for lumbosacral 
radiculopathy and bilateral facet arthritis, and 10 percent 
for bowel adhesions, the Board notes that the RO granted 
service connection for the low back disability by rating 
action of June 2006, and assigned an initial 20 percent 
rating therefore from 9 May 2005; the RO granted service 
connection for bowel adhesions by rating action of February 
2006, and assigned an initial 10 percent rating therefor.  In 
August 2006, the veteran filed a Notice of Disagreement (NOD) 
with effective date of the grant of service connection for 
lumbosacral radiculopathy and bilateral facet arthritis, as 
well as the initial 20 percent rating therefor.  In April 
2006, the veteran filed a NOD with the initial 10 percent 
rating assigned the bowel adhesions.  Following the filing of 
the NODs, the RO should have issued a SOC on those issues, 
furnished the veteran VA Form 9 (Appeal to the Board of 
Veterans Appeals), and afforded him and his representative an 
opportunity to perfect the appeals by filing a Substantive 
Appeal.  The Board finds that a remand is required to cure 
this procedural defect.  See 38 C.F.R. § 19.9 (2006).  See 
also Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes that, without the issuance of a proper SOC and a 
filing of a Substantive Appeal by the appellant, the Board 
lacks appellate jurisdiction, and may not proceed with a 
decision on the abovementioned matters.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.	The RO should issue the veteran and his 
representative a SOC on the issues of 
entitlement to an effective date prior 
to 9 May 2005 for the grant of service 
connection for lumbosacral 
radiculopathy and bilateral facet 
arthritis, and initial ratings in 
excess of 20 percent for lumbosacral 
radiculopathy and bilateral facet 
arthritis, and 10 percent for bowel 
adhesions; furnish the veteran VA Form 
9; and afford them the appropriate time 
period in which to file a Substantive 
Appeal.  The veteran and his 
representative are hereby notified 
that, to obtain appellate jurisdiction 
over the latter issues, which are not 
currently in appellate status, a timely 
Substantive Appeal must be filed.

2.	The RO should return these matters to 
the Board only if an appeal is 
perfected with a timely-filed 
Substantive Appeal.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


